      Case 5:20-cv-00187-MTT-CHW Document 7 Filed 06/08/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

RONALD DAVID ADAMS, et al.,      :
                                 :
                 Plaintiffs,     :
                                 :
           v.                    :
                                 :                No. 5:20-cv-00187-MTT-CHW
WARDEN JERMAINE WHITE,           :
et al.,                          :
                                 :
                 Defendants.     :
                                 :
_________________________________:

                                ORDER OF DISMISSAL

       Plaintiff Ronald David Adams has filed a complaint seeking relief under 42 U.S.C.

§ 1983 on behalf of himself and six other prisoners in Washington State Prison in

Davisboro, Georgia. Compl., ECF No. 1. Only Plaintiff Adams has filed a motion for

leave to proceed in forma pauperis in this action. See Mot. for Leave to Proceed In Forma

Pauperis, ECF No. 2.

       The Prison Litigation Reform Act of 1995 (the “PLRA”) requires that a prisoner

bringing a civil action in forma pauperis be responsible for the Court’s filing fee. 28

U.S.C. § 1915(b). Additionally, the Eleventh Circuit Court of Appeals has held that

prisoners proceeding in forma pauperis are not allowed to join together as plaintiffs in a

single lawsuit and pay only a single filing fee. Instead, each prisoner must file his own

lawsuit and pay the full filing fee. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir.

2001) (affirming the district court’s dismissal of a multi-plaintiff action under the PLRA

on the ground “that each plaintiff had to file a separate complaint and pay a separate filing
      Case 5:20-cv-00187-MTT-CHW Document 7 Filed 06/08/20 Page 2 of 3



fee”). As the Eleventh Circuit noted in Hubbard, requiring each plaintiff to pay the full

filing fee is consistent with Congress’s purpose of imposing costs on prisoners to deter

frivolous suits. Id. at 1197-98.

       Plaintiffs are therefore not permitted to proceed in an action together in forma

pauperis. As it does not appear that Plaintiffs’ claims would be barred by the applicable

statutes of limitations if they are required to refile their claims, the complaint is

DISMISSED WITHOUT PREJUDICE in its entirety. Each Plaintiff, including Adams,

may file a separate complaint, in which he asserts only claims personal to him, if he chooses

to do so. Each Plaintiff must also either pay the filing fee or submit a proper motion to

proceed in forma pauperis with his individual complaint.

       Further, to the extent that Plaintiff Adams seeks to bring these claims as a class

action, a pro se plaintiff may not represent the interest of other prisoners. See, e.g.,

Wallace v. Smith, 145 F. App’x 300, 302 (11th Cir. 2005) (per curiam) (citing Oxendine v.

Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (finding it “plain error to permit [an]

imprisoned litigant who is unassisted by counsel to represent his fellow inmates in a class

action”)). This same principle prevents a pro se Plaintiff, like Plaintiff Adams, from

representing some or all of the other inmates who are named as Plaintiffs in this case. See

Massimo v. Henderson, 468 F.2d 1209, 1210 (5th Cir. 1972) (per curiam) (affirming

dismissal of the portion of a prisoner’s complaint that sought relief on behalf of the




                                             2
      Case 5:20-cv-00187-MTT-CHW Document 7 Filed 06/08/20 Page 3 of 3



prisoner’s fellow inmates). 1

       Thus, for the reasons previously stated, this action is dismissed in its entirety without

prejudice. Plaintiff Adams’s pending motion for leave to proceed in forma pauperis is

DENIED AS MOOT. Plaintiff has also filed a motion to appoint counsel, Mot. to

Appoint Counsel, ECF No. 3, and a motion to amend the complaint to add another plaintiff,

Mot. to Am., ECF No. 6. In light of this dismissal, these motions are also DENIED AS

MOOT.

       SO ORDERED, this 8th day of June, 2020.



                                            s/ Marc T. Treadwell
                                            MARC T. TREADWELL, JUDGE
                                            UNITED STATES DISTRICT COURT




1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent the decisions of the former Fifth Circuit
rendered prior to October 1, 1981.
                                               3
